Filed 10/17/22 P. v. Vasquez CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                2d Crim. No. B315878
                                                         (Super. Ct. No. 2021018988)
      Plaintiff and Respondent,                               (Ventura County)

 v.

 MIGUEL ANGEL VASQUEZ,

      Defendant and Appellant.



             Miguel Angel Vasquez purports to appeal from the
sentence imposed after he pled guilty to being a felon in
possession of a firearm and in possession of ammunition. (Pen.
Code, §§ 29900, subd. (a)(1), 30305 subd. (a)(1).)1 Vasquez was on
bail at the time of the offense. (§ 12022.1, subd. (b).) The trial
court sentenced him to an aggregate term in prison of seven
years, four months, imposing consecutive terms for possession of
the firearm and of the ammunition, plus a two-year term for the
on-bail enhancement.

         1   All further statutory references are to the Penal Code.
             Appellant contends the term imposed for possession
of ammunition should have been stayed pursuant to section 654
because all of the ammunition he possessed was loaded in the
firearm. (See, e.g., People v. Sok (2010) 181 Cal.App.4th 88, 100
[sentence for possession of ammunition stayed under section 654
where ammunition was either loaded into unlawfully possessed
firearm or fired from it].)
             Respondent contends the appeal should be dismissed
because appellant failed to obtain a certificate of probable cause.
(§ 1237.5, subd. (b).) We agree. This appeal challenges the
validity of appellant’s plea because he contends the trial court
lacked authority under section 654 to impose the agreed-upon
sentence. Because he is challenging the validity of his plea,
appellant was required to obtain a certificate of probable cause.
He did not. This appeal must be dismissed.
                    Facts and Procedural History
             Police stopped a vehicle being driven by appellant.
One of the passengers was on probation. Police searched the
vehicle pursuant to search terms applicable to the passenger and
found a loaded firearm in the vehicle’s center console.
             At the time of his arrest on these charges, appellant
had one prior felony strike conviction and was awaiting
sentencing in two other cases in which he had entered guilty
pleas. In People v. Vasquez (Super. Ct. Ventura County, 2021,
No. 2020029377), appellant pleaded guilty to two felonies, assault
with a deadly weapon (§245, subd. (a)(1)) and vandalism. (§594,
subd. (b)(2)(A).) In People v. Vasquez (Super. Ct. Ventura
County, 2021, No. 2020033828), appellant pleaded guilty to two
misdemeanors, resisting an officer (§148, subd. (a)(1)) and
violation of a protective order. (§273.6, subd. (a).)




                                 2
             In the instant case, appellant was charged with both
unlawful possession of a firearm and unlawful possession of
ammunition. He pled guilty to both offenses. The felony
disposition statement signed by appellant stated, “My attorney
has explained to me the direct and indirect consequences of this
plea, including the maximum possible sentence. I understand
that the following consequences could result from my plea: [¶] I
could be sentenced to the state prison for a maximum possible
term of 11 years and 4 months.”
             At the sentencing hearing, the trial court imposed the
middle term of two years for the firearm possession count,
doubled to four years because of appellants’ prior strike
conviction. It imposed a consecutive term of 16 months for the
ammunition possession count, consisting of one-third the middle
term doubled based on appellant’s prior strike conviction.
Finally, the trial court imposed a consecutive two-year
enhancement term because appellant was on bail at the time of
the offense. (§ 12022.1, subd. (b).) Appellant’s aggregate
sentence was seven years and four months.
             At the same hearing, the trial court reduced the
felony assault in case no. 2020029377 to a misdemeanor and
imposed two 90-day terms in county jail to run concurrently with
the term imposed in this case. It imposed the same sentence –
two 90-day terms in county jail to run concurrently with the
sentence imposed in this case – in case no. 2020033828.
             After appellant filed his notice of appeal, the trial
court denied his request for a certificate of probable cause.
Respondent filed a motion to dismiss the appeal based on
appellant’s failure to obtain a certificate of probable cause. We




                                3
deferred resolution of the motion to dismiss pending completion
of briefing.
                              Discussion
             Section 1237.5 precludes an appeal from a judgment
of conviction after a guilty plea unless the defendant has filed a
statement in the trial court showing “reasonable constitutional,
jurisdictional, or other grounds going to the legality of the
proceedings,” and the trial court has filed a “certificate of
probable cause for such appeal.” (Id., subds. (a), (b).) A
certificate of probable cause is not required, however, where the
appeal raises “issues regarding proceedings held subsequent to
the plea for the purpose of determining the degree of the crime
and the penalty to be imposed.” (People v. Panizzon (1996) 13
Cal.4th 68, 74.)
             A defendant who pleads guilty and agrees to a
maximum sentence may not file an appeal challenging the trial
court’s legal authority to impose the maximum sentence without
first obtaining a certificate of probable cause. (People v. Shelton
(2006) 37 Cal.4th 759, 763 (Shelton).) As the court explained in
Shelton, “[T]he specification of a maximum sentence or lid in a
plea agreement normally implies a mutual understanding of the
defendant and the prosecutor that the specified maximum term is
one that the trial court may lawfully impose and also a mutual
understanding that, absent the agreement for the lid, the trial
court might lawfully impose an even longer term.” (Id. at p. 768.)
A claim that a sentence imposed within the parameters of a plea
agreement nevertheless violates section 654 challenges the
validity of the plea because it is an assertion that the court
lacked authority to impose the agreed-upon sentence. (Shelton,
supra, at p. 763; see also People v. Hester (2000) 22 Cal.4th 290,




                                4
295 [acceptance of a plea bargain is an implicit waiver of section
654 rights].)
             Appellant contends that he did not make an
agreement with the prosecutor before entering his guilty plea; he
simply pled guilty to both charges. Although he was informed of
the maximum possible sentence for his offenses, he did not make
any agreement regarding the sentence that could be imposed.
Because there was no plea agreement and no agreed upon
maximum sentence, appellant contends he was not required to
obtain a certificate of probable cause.
             We are not persuaded. The felony disposition
statement that appellant signed specifies a maximum sentence.
Both appellant and the prosecuting attorney accepted the terms
of that felony disposition statement when appellant entered his
guilty plea. Appellant acknowledged he could be sentenced to
state prison for a maximum possible term of 11 years, 4 months.
His sentence of 7 years, 4 months is well within that maximum
term. In addition, it is reasonable to infer that appellant’s
sentence here was the product of a negotiated plea because he
also received sentencing consideration in two other cases, where
felonies were reduced to misdemeanors and county jail terms
were imposed to run concurrently with the sentence in this case.
             Because the sentence imposed was below the
maximum term specified in appellant’s felony disposition
statement, we conclude the issue raised by appellant is a
challenge to the validity of his plea. In the absence of a
certificate of probable cause, this appeal must be dismissed.
(§1237.5; Shelton, supra, 37 Cal.4th at p. 771.)




                                5
                            Disposition
             The appeal is dismissed.
             NOT TO BE PUBLISHED.




                                          YEGAN, J.


We concur:



             GILBERT, P. J.



             BALTODANO, J.




                                6
                     Rocky J. Baio, Judge

               Superior Court County of Ventura

                ______________________________


            Richard B. Lennon, Executive Director, under
appointment by the Court of Appeal, for Defendant and
Appellant.
             Rob Bonta, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Kenneth C. Byrne, Supervising
Deputy Attorney General, Allison H. Chung, Deputy Attorney
General, for Plaintiff and Respondent.